Citation Nr: 0724836	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-39 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Massachusetts Veterans 
Services



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran requested both a travel Board hearing and a 
hearing with the RO.  In a May 2006 letter, the veteran was 
notified of a scheduled July 2006 RO hearing.  The veteran's 
daughter subsequently submitted a letter stating that the 
veteran was ill and the hearing needed to be postponed.  The 
hearing was postponed and in August 2006, the veteran was 
notified by mail of a scheduled September 2006 hearing.  The 
veteran did not appear for this hearing.  A February 2007 
letter notified the veteran of a scheduled April 2007 travel 
Board hearing; the veteran did not appear for this hearing 
either.  

In May 2007, after the case was certified to the Board, the 
Board received a letter from the veteran's son stating that 
the only hearing that he, the son, was aware of was around 
April 2006; he also expressed confusion as to what issue was 
on appeal.  In response to this letter, the Board sent the 
veteran a letter clarifying that the issue of an increased 
rating for hypertensive vascular disease was on appeal.  
There are no subsequent statements of record from the 
veteran, or his children.  The Board finds that the veteran 
was given adequate notice of his scheduled hearings.  As the 
veteran did not appear for his hearings, and good cause has 
not been shown for his absence, the Board finds that there is 
no hearing request pending at this time.  See 38 C.F.R. 
§ 20.704(d) (2006).

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900 (2006).




FINDING OF FACT

The veteran's hypertension is currently manifested by 
systolic blood pressure of 160 or less, and diastolic blood 
pressure of 90 or less.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic 
Code (DC) 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a February 2004 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  Also, VA told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was awarded service connection for hypertension in 
May 2001; therefore, the first three elements are not in 
dispute.  The veteran is appealing the fourth element, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision further information about effective dates is not 
needed.  Furthermore, the veteran was given notice as to 
degrees of disability and effective dates in an April 2006 
letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, letters from the veteran and his 
children, and service medical records.  VA examinations were 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §§ 4.1, 4.7.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  Id.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; with a history of diastolic 
blood pressure predominantly 100 or more where continuous 
medication is shown necessary for control, a 10 percent 
rating is assigned.  With diastolic pressure predominantly 
110 or more, or with systolic pressure predominantly 200 or 
more, a 20 percent rating is warranted.  With diastolic 
pressure predominately 120 or more, a 40 percent rating is 
warranted.  With diastolic pressure predominately 130 or 
more, the highest rating available under this code, 
60 percent, is warranted.  38 C.F.R. § 4.104, DC 7101 (2006).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm.  Hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is evaluated as part of the condition 
causing it rather than by a separate evaluation.  
Hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease.  38 C.F.R. § 
4.104, DC 7101, Notes 1, 2, 3.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an evaluation in excess of 10 percent 
for hypertension.  The Board notes that the veteran's 
service-connected coronary artery disease associated with 
hypertension is rated separately.

The veteran was afforded a VA examination in April 2004.  
This examination showed that at that time the veteran's blood 
pressure was 160/80 (systolic/diastolic) in the left arm and 
150/80 in the right arm.  The veteran was given another VA 
examination in November 2005.  The November 2005 examination 
report shows that the veteran's blood pressure was 160/70 on 
three separate readings.  The examiner noted that the 
veteran's blood pressure was controlled by medication, and 
therefore, additional blood pressure readings on separate 
days were not obtained.  The examiner stated that the 
objective factors of the veteran's hypertension, diagnosed as 
systolic hypertension, were blood pressure of 160/90 and left 
ventricular hypertrophy on echocardiogram.  There is no 
competent medical evidence of record showing blood pressure 
in excess of 160/90 during the appeal period.  

As the competent medical of evidence shows that during the 
relevant period the veteran's systolic blood pressure was 160 
or less, and his diastolic blood pressure was 90 or less, an 
evaluation in excess of 10 percent for hypertension is not 
warranted.  See 38 C.F.R. § 4.104, DC 7101.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for hypertension, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for 
hypertension are clearly contemplated in the Schedule and 
that the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


